DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Previously, Group 3 was elected.
	Applicants’ amendments and arguments filed 10/13/21 are acknowledged. Since claim 12 has been canceled any previous rejection of claim 12 is withdrawn.
The terminal disclaimer filed on 10/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,931,369 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Thus the previous double patenting rejection is withdrawn.
	Claims 1-5 and 8-12 have been cancelled.
	Claims 6-7 are being examined.

Priority
This application is a CON of 15/905,293 02/26/2018 ABN which is a CON of 14/081,835 11/15/2013 PAT 9931369 which is a CON of 12/529,537 10/02/2009 ABN which is a 371 of PCT/AT2008/000072 03/03/2008 and claims foreign benefit of AUSTRIA A 340/2007 03/02/2007.

Claim Objections
Claims 6-7 are objected to because of the following informalities:  

Claim 7 line 2 recites ‘selected form’. The correct phrase is ‘selected from’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 6-7 were previously rejected under 103. The rejections are updated to correspond to the claim amendments.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martis et al. (WO 94/14468 cite 23 of IDS 12/13/19; ‘Martis’) in view of Guerrant et al. (US 5,561,111 cite 5 of IDS 12/13/19; ‘Guerrant’).
	Martis teach improved peritoneal dialysis solutions which comprise dextrose and a polypeptide (abstract and claim 1). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Martis teach that glutamine and glutamic acid (i.e. GLX) are the most abundant amino acids in the composition (claim 41). Martis teach that the polypeptide can be a dipeptide (claim 8). 
	Martis does not teach that the dipeptide is one of the dipeptides as recited in instant claim 6. Martis teach an amino acid composition (claim 41) but does not specifically teach the free amino acid L-glutamine.
	Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2). Guerrant teach that glutamine has a short shelf-life (column 2 lines 28-64) and that the dipeptides overcome the stability issues (column 2 lines 56-64 and column 3 lines 60-63). Guerrant teach a range of dosages of the glutamine and specifically recognize up to 10mM glutamine (column 4 lines 41-57). Guerrant specifically recognizes the L-form of glutamine (column 2 line 51).
	It would have been obvious to one of ordinary skill at the time the invention was made to modify the teachings of Martis to use specific dipeptides or amino acid sources because Martis teach polypeptides in the composition (claims 1 and 8) and teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Thus one would have been motivated by the specific suggestion of Martis. One would have been motivated to use the 
	In relation to the patient in need of peritoneal dialysis as recited in claim 6, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32).
	In relation to a glucose based peritoneal dialysis fluid with a compound as recited in claim 6, Martis teach improved dialysis solutions which comprise dextrose (i.e. glucose) and a polypeptide (abstract and claim 1). Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2) and recognize the inclusion of glucose (column 1 lines 34-37). Guerrant specifically recognizes the L-form of glutamine (column 2 line 51). Alanyl-glutamine is a dipeptide capable of releasing L-glutamine as recited in claims 6 and 12. With respect to the amount, Guerrant teach a range of dosages of the glutamine including 10mM glutamine (column 4 lines 41-57) (compare MPEP 2144.05).	
In relation to line 1 of claim 6 and claim 7, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that the patients have a peritoneal membrane (page 1 lines 23-24) thus the method suggested by Martis is suitable for ‘the prevention of peritoneal membrane failure’ as specifically recited in claim 7.

.
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martis et al. (WO 94/14468 cite 23 of IDS 12/13/19; ‘Martis’) in view of Guerrant et al. (US 5,561,111 cite 5 of IDS 12/13/19; ‘Guerrant’) in view of Wischmeyer PE (‘Glutamine and Heat Shock Protein Expression’ Nutrition v18 2002 pages 225-228; cite 41 of IDS 12/13/19; ‘Wischmeyer’) in view of Bidmon et al. (‘Overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis’ Kidney International v66 2004 pages 2300-2307; cite 38 of IDS 12/13/19; ‘Bidmon’).
	Martis teach improved peritoneal dialysis solutions which comprise dextrose and a polypeptide (abstract and claim 1). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Martis teach that glutamine and glutamic acid (i.e. GLX) are the most abundant amino acids in the composition (claim 41). Martis teach that the polypeptide can be a dipeptide (claim 8). 
	Martis does not teach that the dipeptide is one of the dipeptides as recited in instant claim 6. Martis teach an amino acid composition (claim 41) but does not specifically teach the free amino acid L-glutamine.
	Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2). Guerrant teach that glutamine has a short shelf-life (column 2 lines 28-64) and that the dipeptides overcome the stability issues (column 2 lines 56-64 and column 3 lines 60-63). Guerrant teach a range of dosages of the glutamine and 
	Wischmeyer teach that glutamine is a conditionally essential amino acid and can be a potent enhancer of the heat stress response and a conditionally essential nutrient during serious injury or illness (page 226 first complete paragraph). Wischmeyer teach that numerous studies link glutamine to HSP (heat shock protein) expression specifically HSP-72 (page 226 2nd, 3rd, 4th and 5th complete paragraphs, figure 1 and pages 226-227 connecting paragraph). Wischmeyer states that based on the data glutamine seems to be a potent enhancer of HSP-72 (page 227 section ‘Mechanisms of GLN effect on HSP expression’).
	Bidmon teach that overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis including for mesothelial cells (title and abstract; figure 3 on page 2304). 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the teachings of Martis to use specific dipeptides or amino acid sources because Martis teach polypeptides in the composition (claims 1 and 8) and teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Thus one would have been motivated by the specific suggestion of Martis. One would have been motivated to use the alanyl-glutamine dipeptide of Guerrant because it is described as being used for nutritional compositions (claim 2) (see also MPEP 2143 I rationale A). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32) thus one would have been motivated to treat such subjects. Further, based on the teachings of Wischmeyer and Bidmon one would have been motivated to include glutamine because it has been linked to increased expression of HSP-72 and cytoprotection specifically in peritoneal dialysis. One would have had a reasonable expectation of success since Martis teach that amino acids can be used as nutritional 
In relation to the patient in need of peritoneal dialysis as recited in claim 6, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32).
	In relation to a glucose based peritoneal dialysis fluid with a compound as recited in claim 6, Martis teach improved dialysis solutions which comprise dextrose (i.e. glucose) and a polypeptide (abstract and claim 1). Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2) and recognize the inclusion of glucose (column 1 lines 34-37). Guerrant specifically recognizes the L-form of glutamine (column 2 line 51). Alanyl-glutamine is a dipeptide capable of releasing L-glutamine as recited in claims 6 and 12. With respect to the amount, Guerrant teach a range of dosages of the glutamine including 10mM glutamine (column 4 lines 41-57) (compare MPEP 2144.05).	
In relation to line 1 of claim 6 and claim 7, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that the patients have a peritoneal membrane (page 1 lines 23-24) thus the method suggested by Martis is suitable for ‘the prevention of peritoneal membrane failure’ as specifically recited in claim 7. Further, Wischmeyer teach that numerous studies link glutamine to HSP (heat shock protein) expression specifically HSP-72 (page 226 2nd, 3rd, 4th and 5th complete paragraphs, figure 1 and pages 226-227 connecting paragraph) and Bidmon teach that overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis including for mesothelial cells (title and abstract; figure 3 on page 2304). 

Response to Arguments - 103
Claim 12 has been canceled so any previous rejection of claim 12 is withdrawn.
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants argue that the instant claims relate to a carbohydrate based PDF while Martis mentions polypeptides, instant claim 6 recites ‘peritoneal dialysis fluid comprises’ and is thus open to additional components. With respect to the claim recitation of glucose-based, Martis teach improved dialysis solutions which comprise dextrose (i.e. glucose) (abstract and claim 1). The instant claims do not recite any specific amount of glucose. The instant specification recites that a typical amount can be from 10 to 45 g/l. Martis recites 4% (w/v) dextrose (abstract page 25 line 20) which is equivalent to 40 g/l. 
Although applicants argue that Martis alone does not teach the dipeptide amounts, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection above, Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2). Guerrant teach that glutamine has a short shelf-life (column 2 lines 28-64) and that the dipeptides overcome the stability issues (column 2 lines 56-64 and column 3 lines 60-63). Guerrant teach a range of dosages of the glutamine and specifically recognize up to 10mM glutamine (column 4 lines 41-57).
	Although applicants argue that Guerrant is completely irrelevant and that Martis prefers large molecules over small molecules, Martis teach that amino acids can be used as nutritional 
Although applicants argue that hindsight is required, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). In fact, Martis refers to a nutritional solution multiple times (page 7 lines 15-17, page 8 lines 12-16, page 23 lines 14-16, page 24 lines 5-7).
Although applicants argue that GLX is not limited to Glu, instant claim 6 recites ‘peritoneal dialysis fluid comprises’ and is thus open to additional components.
Although applicants argue about example 2 of Martis, the teachings of a reference are not limited to a single example. Further, the instant rejection is not a 102 rejection and there is no argument in any of the instant rejections that whey protein hydrolysate necessarily contains the peptide as claimed.

Although applicants argue that Wischmeyer and Bidmon relate to at best in vitro contexts, the teachings and suggestions of the references are relevant whether or not they relate to in vitro or in vivo data. With respect to the claimed patient population, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that the patients have a peritoneal membrane (page 1 lines 23-24).
Although applicants argue that enhancing HSP expression might be dangerous, the title of Bidmon expressly recites ‘Overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis’. Applicants refer to a citation from a reference and that reference states ‘the number of patients in this study is too small to draw a definite conclusion’ (page 629 2nd column). Thus such evidence is not an adequate teaching away.
Although applicants argue about a surprising cytoprotective effect, MPEP 716.02(b) recognizes that the burden is on the applicant to establish results are unexpected. In the instant case, it is unclear what data or comparison is being made. Wischmeyer teach that numerous studies link glutamine to HSP (heat shock protein) expression specifically HSP-72 (page 226 2nd, 3rd, 4th and 5th complete paragraphs, figure 1 and pages 226-227 connecting paragraph). Wischmeyer states that based on the data glutamine seems to be a potent enhancer of HSP-72 (page 227 section ‘Mechanisms of GLN effect on HSP expression’). Bidmon teach that overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis including for mesothelial cells (title and abstract; figure 3 on page 2304). 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658